


EXHIBIT 10.19


SECOND AMENDMENT
OF
DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2001 RESTATEMENT)

        The “Deluxe Corporation Deferred Compensation Plan” adopted by
Deluxe Corporation, a Minnesota corporation, effective November 15, 1983, and
which is presently maintained under a document entitled “DELUXE CORPORATION
DEFERRED COMPENSATION PLAN (2001 Restatement),” as amended by a First Amendment
adopted on October 26, 2001 (hereinafter collectively referred to the “Plan
Statement”), is hereby amended in the following respect:

1.            REALLOCATION OF DEFERRAL ACCOUNT AMONG INVESTMENT OPTIONS.
Effective for Plan Years beginning on or after January 1, 2003, Section 5.3 of
the Plan Statement is amended to read in full as follows:

5.3.           Investment Options. The Management Committee shall permit a
Participant to allocate the Participant’s Deferral Account among one or more
investment options for purposes of measuring the value of the benefit. That
portion of the Deferral Account allocated to an investment option shall be
deemed to be invested in such investment option and shall be valued as if so
invested, reflecting all earnings, losses and other distributions or charges and
changes in value which would have been incurred through such an investment.
Neither the Company nor the Plan nor any trust established under the Plan shall
have any obligation to invest in any such investment option. The determination
of which investment options to make available, and the continued availability of
selected investment options rests in the Management Committee’s sole discretion.
A Participant’s request to allocate or reallocate among investment options must
comply with any procedures established by the Management Committee and must be
in such increments as the Management Committee may require. The Participant may
reallocate the Participant’s Deferral Account among investment options as of any
day that the U.S. securities markets are open and conducting business. All
requests for allocation or reallocation are subject to acceptance by the
Management Committee, at its discretion. If accepted by the Management
Committee, an allocation request will be effective as soon as reasonably
administratively practicable.

2.            CLAIMS PROCEDURES. Effective for all claims filed on or after
January 1, 2002, Sections 10.2, 10.3 and 10.5 of the Plan Statement are moved to
and renumbered as Sections 11.8 through 11.10 and Section 10 of the Plan
Statement is amended to read in full as follows:

10.1.            Determinations. The Management Committee shall make such
determinations as may be required from time to time in the administration of the
Plan. The Management Committee

--------------------------------------------------------------------------------


shall have the discretionary authority and responsibility to interpret and
construe the Plan and to determine all factual and legal questions under the
Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amounts of their respective interests. Each interested
party may act and rely upon all information reported to them hereunder and need
not inquire into the accuracy thereof, nor be charged with any notice to the
contrary. The PRC shall make such determinations as may be required from time to
time in the administration of the Plan.

10.2.            Claims Procedure. Until modified by the Management Committee,
the claims procedure set forth in this Section 10 shall be the mandatory claims
and review procedure for the resolution of disputes and disposition of claims
filed under the Plan on or after January 1, 2002.

          10.2.1.               Initial Claim. An individual may, subject to any
applicable deadline, file with the Management Committee a written claim for
benefits under the Plan in a form and manner prescribed by the Management
Committee.


  (a)   If the claim is denied in whole or in part, the Management Committee
shall notify the claimant of the adverse benefit determination within ninety
(90) days after receipt of the claim.


  (b)   The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if the Management Committee determines that
special circumstances require an extension of time for determination of the
claim, provided that the Management Committee notifies the claimant, prior to
the expiration of the initial ninety (90) day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made.



          10.2.2.               Notice of Initial Adverse Determination. A
notice of an adverse determination shall set forth in a manner calculated to be
understood by the claimant:


  (a)   the specific reasons for the adverse determination;


  (b)   references to the specific provisions of the Plan (or other applicable
Plan document) on which the adverse determination is based;


  (c)   a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and


  (d)   a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant's right to bring a
civil action under section 502(a) of the Employee Retirement Income Security Act
of 1974, as amended, following an adverse determination on review.



-2-

--------------------------------------------------------------------------------


          10.2.3.               Request for Review. Within sixty (60) days after
receipt of an initial adverse benefit determination notice, the claimant may
file with the Management Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

          10.2.4.               Claim on Review. If the claim, upon review, is
denied in whole or in part, the Management Committee shall notify the claimant
of the adverse benefit determination within sixty (60) days after receipt of
such a request for review.


  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if the Management Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Management Committee notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.


  (b)   In the event that the time period is extended due to a claimant's
failure to submit information necessary to decide a claim on review, the
claimant shall have sixty (60) days within which to provide the necessary
information and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of sixty (60) days.


  (c)   The Management Committee's review of a denied claim shall take into
account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.


          10.2.5.               Notice of Adverse Determination for Claim on
Review. A notice of an adverse determination for a claim on review shall set
forth in a manner calculated to be understood by the claimant:


  (a)   the specific reasons for the denial;


  (b)   references to the specific provisions of the Plan (or other applicable
Plan document) on which the adverse determination is based;


  (c)   a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant's claim for benefits;



-3-

--------------------------------------------------------------------------------


  (d)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant's right to obtain information about such procedures; and


  (e)   a statement of the claimant's right to bring an action under section
502(a) of Employee Retirement Income Security Act of 1974, as amended.


10.3.            Rules and Regulations.

          10.3.1.               Adoption of Rules. Any rule not in conflict or
at variance with the provisions hereof may be adopted by the Management
Committee.

          10.3.2.               Specific Rules.


      (a)   No inquiry or question shall be deemed to be a claim or a request
for a review of a denied claim unless made in accordance with the established
claim procedures. The Management Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Management Committee upon request.


      (b)   All decisions on claims and on requests for a review of denied
claims shall be made by the Management Committee unless delegated as provided
for in the Plan, in which case references in this Section 10 to the Management
Committee shall be treated as references to the Management Committee's delegate.


      (c)   Claimants may be represented by a lawyer or other representative at
their own expense, but the Management Committee reserves the right to require
the claimant to furnish written authorization and establish reasonable
procedures for determining whether an individual has been authorized to act on
behalf of a claimant. A claimant's representative shall be entitled to copies of
all notices given to the claimant.


      (d)   The decision of the Management Committee on a claim and on a request
for a review of a denied claim may be provided to the claimant in electronic
form instead of in writing at the discretion of the Management Committee.


      (e)   In connection with the review of a denied claim, the claimant or the
claimant's representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant's claim for benefits.



-4-

--------------------------------------------------------------------------------

      (f)   The time period within which a benefit determination will be made
shall begin to run at the time a claim or request for review is filed in
accordance with the claims procedures, without regard to whether all the
information necessary to make a benefit determination accompanies the filing.


      (g)   The claims and review procedures shall be administered with
appropriate safeguards so that benefit claim determinations are made in
accordance with governing plan documents and, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.


      (h)   For the purpose of this Section, a document, record, or other
information shall be considered "relevant" if such document, record, or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; (iii)
demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant's diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.


      (i)   The Management Committee may, in its discretion, rely on any
applicable statute of limitation or deadline as a basis for denial of any claim.


10.4.            Deadline to File Claim. To be considered timely under the
Plan’s claim and review procedure, a claim must be filed with the Management
Committee within one (1) year after the claimant knew or reasonably should have
known of the principal facts upon which the claim is based.

10.5.            Exhaustion of Administrative Remedies. The exhaustion of the
claim and review procedure is mandatory for resolving every claim and dispute
arising under this Plan. In any subsequent legal action all explicit and all
implicit determinations by the Management Committee (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.

10.6.            Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce



-5-

--------------------------------------------------------------------------------


or clarify rights under the Plan under section 502 or section 510 of the
Employee Retirement Income Security Act of 1974, as amended, or under any other
provision of law, whether or not statutory, may be brought by any claimant on
any matter pertaining to this Plan unless the legal action is commenced in the
proper forum before the earlier of:


  (a)   thirty (30) months after the claimant knew or reasonably should have
known of the principal facts on which the claim is based, or


  (b)   six (6) months after the claimant has exhausted the claim and review
procedure.



10.7.            Knowledge of Fact by Participant Imputed to Beneficiary. For
the purpose of applying the deadlines to file a claim or a legal action,
knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.

3.                 SAVINGS CLAUSE. Save and except as hereinabove expressly
amended, the Plan Statement shall continue in full force and effect.



October 21, 2002 DELUXE CORPORATION

By _________________________________
              Anthony C. Scarfone
         Its Senior Vice President






-6-

--------------------------------------------------------------------------------